DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Kory Christensen (43,548) on 6/1/2022.
Please amend the claims as follows:

Claim 22 (Currently Amended). A telemedicine device comprising: 
a communication component configured to receive a patient list indicating a plurality of patients to visit, wherein the patient list is created via a remote presence interface on a remote access device that displays a list of patients on the remote presence interface; 
a navigation component configured to autonomously navigate the telemedicine device to a first patient of the plurality of patients, wherein the remote presence interface initiates a telepresence session with the first patient; 
a data collection component configured to gather patient data relating to the first patient, wherein the patient data comprise real-time patient monitoring data from a bedside patient monitor; 
wherein the communication component is further configured to transmit the patient data to be used in populating a remote dashboard of a remote presence; and 
wherein the navigation component is further configured to autonomously navigate the telemedicine device to a second patient of the plurality of patients in response to an indication from the remote presence interface to conclude the telepresence session with the first patient.

Examiner’s Statement of Reasons for Allowance
Claims 1-22 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - U.S. Patent Application Publication 2014/0009561 to Sutherland (e.g., paragraph 64 and 77) and U.S. Patent Application Publication 2007/0129849 to Zini (e.g., 59, 99, and 135) - does not teach the invention in the particular combination claimed in the independent claims, as amended above; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims above, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
U.S. Patent Application Publication 2015/0190927 to Sutherland (see paragraph 66);
U.S. Patent Application Publication 2015/0077502 to Jordan (see paragraph 156); and
U.S. Patent Application Publication 2011/0288684 to Farlow (see paragraph 171).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626